MEMORANDUM OPINION
                                        Nos. 04-11-00436-CR
                                          & 04-11-00437-CR

                                         Roxanne SALINAS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011CR0182W & 2011CR0183W
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 17, 2011

DISMISSED

           In two separate cases, appellant Roxanne Salinas pled nolo contendere to theft, and in

accord with a plea bargain agreement with the State, was placed on community supervision for

two years. The trial court imposed sentence on January 25, 2011. No motion for new trial was

filed, therefore appellant’s notice of appeal was due on or before February 24, 2011, or the notice

of appeal and a motion for extension of time to file the notice of appeal were due fifteen days

later on March 11, 2011. See TEX. R. APP. P. 26.2(a)(1). No notice of appeal was filed;
                                                                  04-11-00436-CR & 04-11-00437-CR


however, appellant filed an untimely motion to extend time to file the notice of appeal on June

21, 2011, but no notice of appeal was forthcoming. Despite the fact that no notice of appeal was

filed, the district clerk forwarded the matter to this court as if a notice had been filed. Upon

review of the clerk’s records, we determined no notice of appeal had been filed. Accordingly, on

June 27, 2011, we ordered appellant to file a response in this court showing cause why the appeal

should not be dismissed for want of jurisdiction. We advised appellant that if a satisfactory

response was not filed, the appeal would be dismissed for want of jurisdiction.

       Although appellant filed a response on August 1, 2011, the response does not establish

this court’s jurisdiction over appellant’s appeals. A timely notice of appeal is necessary to

invoke this court’s jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Because no timely notice of appeal was filed, we lack jurisdiction over the appeals. We

therefore dismiss appellant’s appeals for want of jurisdiction.


                                                             PER CURIAM

Do Not Publish




                                                -2-